Exhibit 10.1

 

[g253631kmi001.jpg]

 

November 26, 2013

 

Mr. C. Richard Lyttle, Ph.D.

 

Dear Rich:

 

Reference is hereby made to that certain Consulting Agreement, dated as of
February 29, 2012, by and between Radius Health, Inc. (the “Company”) and you
(the “Consulting Agreement”).  Capitalized terms used without definition in this
letter agreement shall have the meanings ascribed to them in the Consulting
Agreement.  During the period commencing on the date hereof and ending on the
date either you or the Company provides written notice to the other (the
“Additional Service Period”), the term “Services” as used in the Consulting
Agreement, shall mean and include (a) the services you provide for the Company
under the Consulting Agreement as Chairman of the Company’s Scientific Advisory
Board, as set forth in the Consulting Agreement, and (b) the additional services
as the interim Chief Executive Officer of the Company set forth herein (the
“Additional Services”).  Except as set forth in this letter, you shall not be
entitled to receive any compensation for performing the Additional Services.

 

During the Additional Service Period, you shall report directly to the Company’s
board of directors and, in addition to your duties under Section 1(a) of the
Consulting Agreement, you shall perform such services as are customary for an
interim Chief Executive Officer of a biotechnology company or as are reasonably
requested by the Company’s board of directors from time to time.  For the
avoidance of doubt, during the Additional Service Period, the reference in
Section 1(a) of the Consulting Agreement to the “Chief Executive Officer of the
Company” shall be deemed to be a reference to the Company’s board of directors.

 

If the Company terminates your service relationship with the Company following
the date of this letter agreement, then each of the options to purchase shares
of the Company’s common stock held by you or by The Cecil Richard Lyttle 2012
Grantor Retained Annuity Trust, in each case, as of the date hereof
(collectively, the “Options”) shall to the extent then outstanding become vested
and exercisable in full on the date of such termination.  For the avoidance of
doubt, the termination by the Company of your Additional Services shall not be
deemed to be a termination of your service relationship unless your Consulting
Agreement and any other service relationship in its entirety are terminated.

 

Please indicate your agreement to the foregoing by returning a countersigned
copy of this letter to me.

 

[signature page follows]

 

--------------------------------------------------------------------------------


 

Sincerely,

 

 

 

/s/ Kurt C. Graves

 

 

 

Kurt C. Graves

 

Chairman of the Board of Directors

 

 

 

 

 

Accepted and agreed:

/s/ C. Richard Lyttle

 

 

C. Richard Lyttle, Ph.D.

 

 

[Signature Page to Letter Agreement]

 

--------------------------------------------------------------------------------